Citation Nr: 0327928	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 
1996 for the granting of a 60 percent evaluation for a 
service-connected low back disability.

2.  Entitlement to an effective date earlier than July 15, 
1996 for granting of entitlement to a total disability rating 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received that month, a 
statement of the case was issued in October 2001, and a 
substantive appeal was received in November 2001.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge via teleconference in September 2003.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2003), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  


REMAND

The veteran filed his claim pertaining to the above listed 
issues in September 2000, just prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  He has not 
been informed specifically of the provisions of VCAA.  
Pursuant to recent precedent, moreover, such notice must 
advise the veteran of his right to a one-year response 
period.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 2003 U.S. App. LEXIS 19540 (Fed. Cir. 
September 22, 2003) (holding essentially that in addition to 
notice of rights and obligations under VCAA, claimants must 
be afforded a one-year period in which to respond).  Due to 
the foregoing, adequate VCAA notice must be sent to the 
veteran.

During the course of the appeal, the Board notes that the 
veteran alleged clear and unmistakable error (CUE) with 
respect to the September 1997 rating decision in which the RO 
granted an increased evaluation of 60 percent for his low 
back disability, as well as entitlement to TDIU benefits, 
both effective from July 24, 1996.  He was advised in the 
statement of the case that the September 1997 rating action 
was final in the absence of a timely appeal and that in order 
to file a CUE claim, he must set forth the specific error in 
fact or law which resulted in an erroneous rating.  In the 
veteran's substantive appeal, he indicated there was CUE in 
the September 1997 rating because he was not afforded proper 
treatment and documentation of his condition.  By rating 
action of December 2001, the RO found there was clear and 
unmistakable error in the September 1997 decision and 
modified the effective date for the claimed benefits to be 
July 15, 1996; the RO found that there was no basis for an 
effective date prior to that date.  In correspondence of 
January 2002, the veteran subsequently indicated that he was 
asserting CUE in the January 1997 rating action and that he 
was entitled to earlier effective dates with respect to both 
issues based on earlier medical records.  In a supplemental 
statement of the case in March 2002, the RO indicated that 
the issue of clear and unmistakable error was not applicable 
since the 1997 rating action was timely appeal and had not 
yet become final.  The veteran has not responded further.  
However, in presentations on behalf of the veteran by his 
local and national representatives, there are references to 
conflicting explanations of which rating action the veteran 
contends is clearly and unmistakably erroneous and the basis 
for such claim.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to clarify 
whether the veteran is claiming clear and 
unmistakable error in any specific rating 
action other than the September 1997 
rating action.  If so, he should be 
requested clarify which rating action he 
is claiming is erroneous and to cite the 
error of fact or law in such 
determinations.  In addition, the RO 
should also clarify for the veteran 
whether the September 1997 rating action, 
previously cited by the veteran as the 
basis for his CUE claim, is final and the 
effect of the December 2001 rating 
decision which modified the effective date 
from July 24 to July 15, 1996.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  Next, the RO 
should sent the veteran a letter detailing 
the provisions of VCAA and notify him 
specifically of his right to a one-year 
response period.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



